                 Case 1:19-cv-10686-KPF Document 10 Filed 01/27/20 Page 1 of 3
                                                                                                             Hogan Lovells US LLP
                                                                                                             Columbia Square
                                                                                                             555 Thirteenth Street, NW
                                                                                                             Washington, DC 20004
                                                                                                             T +1 202 637 5600
                                                                                                             F +1 202 637 5910
                                                                                                             www.hoganlovells.com

January 27, 2020

By Electronic Case Filing

Honorable Katherine Polk Failla, U.S.D.J.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:              Cosgrove v. Oregon Chai, Inc., Case No. 1:19-cv-10686

Dear Judge Failla:

We write on behalf of Defendant Oregon Chai, Inc. (“Oregon Chai”) to request a pre-motion
conference to file a motion to dismiss, as required by the Individual Rules of Practice in Civil Cases.
This case is one of more than 30 cases filed by Plaintiff’s counsel in the last six months relating to
vanilla products. See Mot. to Dismiss Letter, 1, Garadari v. Mars Wrigley Confectionery US, LLC,
No. 1:19-cv-03209 (E.D.N.Y. Dec. 20, 2019) (collecting many of the cases). Almost all of the
allegations in the Complaint could have been written into any of those other Complaints, and indeed,
many of them are recycled liberally. The lack of care in pleading is noticeable. For example,
Paragraph 45 of the Complaint alleges that Plaintiff is a resident of Connecticut while Paragraph 50
alleges he is a resident of Bronx County. Similarly, Paragraph 45 alleges that Cosgrove seeks to
represent a class of Connecticut consumers but Paragraph 54 seeks certification of a nationwide
class. Oregon Chai respectfully suggests that the Complaint should be dismissed for these reasons
alone as it does not provide sufficiently clear and reliable details to be able to respond in defense.
Under the circumstances, Oregon Chai cannot even evaluate Plaintiffs’ venue allegation.

Even if the current version of the Complaint is allowed to proceed, Plaintiff has failed to adequately
state any claims and the Complaint should be dismissed for this reason as well. Cosgrove alleges
that the labeling on Oregon Chai’s powdered chai tea mix is misleading, because “although labeled
as ‘vanilla,’ they have less real vanilla flavor then the label suggests.” Compl. ¶ 6. Based on this
amorphous claim, Plaintiff seeks to bring claims (1) for violations of New York General Business Law
(“GBL”), California Consumer Protection Laws (“CLRA”) and consumer protection statutes of other
states and territories; (2) for negligent misrepresentation; (3) for breach of express warranty, implied
warranty of merchantability, and the Magnuson Moss Warranty Act (“MMWA”); (4) for fraud; and (5)
for unjust enrichment. All of Plaintiff’s claims should be dismissed for the foregoing reasons.

      I.             The Labeling Is Not Plausibly Deceptive to Reasonable Consumers.

Plaintiff’s central allegation appears to be that by describing the products as “vanilla,” Oregon Chai is
making a claim that these products are “flavored exclusively with vanilla,”1 Compl. ¶ 37. And
according to Plaintiff, Oregon Chai’s product is misleading because they contain “less real vanilla
flavor then the label suggests,” id. ¶ 6, as well as “flavoring other than vanilla,” id. ¶ 24. This claim

1
 Plaintiff is unclear regarding how he claims Oregon Chai’s products should have been labelled. To the
extent Plaintiff seeks to add requirements different than those required under federal law, those claims
are expressly preempted.
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
          Case 1:19-cv-10686-KPF Document 10 Filed 01/27/20 Page 2 of 3
Honorable Katherine Polk Failla                  -2-                                 January 27, 2020

must fail as a matter of law because this language would not deceive a reasonable consumer acting
reasonably under the circumstances. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015).

To prove conduct is materially misleading as required under General Business Law §§ 349 and 350,
a plaintiff must demonstrate that “a reasonable consumer acting reasonably under the
circumstances” would be misled. Id. In evaluating whether a consumer would be mislead, “context
is crucial” and the presence of disclaiming language may defeat deception claims. Reyes v. Crystal
Farms Refrigerated Distribution Co., No. 18-CV-2250L, 2019 WL 3409883, at *3 (E.D.N.Y. July 26,
2019) (granting motion to dismiss GBL claims because other parts of label clarified confusion).

No reasonable consumer would interpret the designation of “vanilla” on the packaging as a claim
regarding the ingredients of the product. Indeed, directly below the “vanilla” flavor, the packaging
further identifies other flavors in the product: “Vanilla and honey combine with premium black tea
and chai spices.” Compl. ¶ 3. Moreover, the vanilla label distinguishes this product from Oregon
Chai’s chai tea lattes flavored without vanilla—and does not serve as a claim of what ingredients
would be within the product. Finally, the label could not be misleading because a consumer
concerned about whether the product contained vanilla could turn the box over and examine the
ingredient list, which lists “natural flavors.” Id. ¶ 24. See also Reyes, 2019 WL 3409883, at *3
(finding label was not misleading when ingredient list confirmed product contained margarine).

Finally, Plaintiff’s CLRA claim must be dismissed because Plaintiff failed to provide the required
notice. Von Grabe v. Sprint PCS, 312 F. Supp. 2d 1285, 1304 (S.D. Cal. 2003). It also should be
dismissed because Plaintiff fails to allege he relied on the purported misrepresentation when
purchasing Oregon Chai’s product. See Rojas-Lozano v. Google, Inc., 159 F. Supp. 3d 1101, 1114
(N.D. Cal. 2016).

   II.      Plaintiff Fails to State a Claim for Breach of Warranty.

As a threshold matter, Plaintiff’s claims for breach of express and implied warranty must be
dismissed because Plaintiff fails to allege he provided Oregon Chai with timely notice of the alleged
breach of warranty. Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013); Tomasino v.
Estee Lauder Companies Inc., 44 F. Supp. 3d 251, 261 (E.D.N.Y. 2014).

Plaintiff’s warranty claims also must fail because he has not alleged the requisite privity with Oregon
Chai. Because Plaintiff only pleads economic injury, privity is required to assert a breach of warranty
claim. See Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d 274, 290 (S.D.N.Y. 2014) (dismissing
breach of warranty claim when plaintiff fails to plead privity).

Finally, the MMWA claim also must fail, because merely including the word “vanilla’ on the label
neither warranties a product free from defect, nor does it constitute a promise the product will meet a
specified level of performance. See In re Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-MD-2413 RRM
RLM, 2013 WL 4647512, at *17 (E.D.N.Y. Aug. 29, 2013) (dismissing MMWA claims based only on
the label “All Natural”).

   III.     Plaintiff Fails to Plead Fraud and Negligent Misrepresentation Claims With
            Particularity.

Plaintiff’s fraud and negligent misrepresentation claims do not comply with the heightened pleading
requirement of Rule 9(b) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 9(b); Simon v.
Castello, 172 F.R.D. 103, 105 (S.D.N.Y. 1997) (noting Rule 9(b) also applies to claims for negligent
          Case 1:19-cv-10686-KPF Document 10 Filed 01/27/20 Page 3 of 3
Honorable Katherine Polk Failla                   -3-                                  January 27, 2020

misrepresentation). The Complaint fails to allege with specificity when and where Plaintiff purchased
Oregon Chai’s products, see Simon, 172 F.R.D. at 105, nor does it “allege facts that give rise to a
strong inference of fraudulent intent.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.
1994); see also id. (explaining “‘strong inference’ of fraud may be established either (a) by alleging
facts to show that defendants had both motive and opportunity to commit fraud, or (b) by alleging
facts that constitute strong circumstantial evidence of conscious misbehavior or recklessness”).

Moreover, Plaintiff’s negligent misrepresentation claim should be dismissed because Plaintiff fails to
plead a “special relationship” of trust between the Parties. See Izquierdo v. Mondelez Int'l, Inc., No.
16-CV-04697 (CM), 2016 WL 6459832, at *9 (S.D.N.Y. Oct. 26, 2016) (holding a “basic commercial
transaction does not give rise to a special relationship”).

    IV.     Plaintiff’s Unjust Enrichment Claims Are Duplicative.

Plaintiff’s unjust enrichment claim should be dismissed because it is duplicative of Plaintiff’s other
claims based on the purported “misrepresentation” regarding vanilla in the products. See Holve v.
McCormick & Co., Inc., 334 F. Supp. 3d 535, 559 (W.D.N.Y. 2018) (explaining “an unjust enrichment
claim cannot survive where it simply duplicates, or replaces, a conventional contract or tort claim”)

    V.      Plaintiff Lacks Standing to Seek Injunctive Relief.

Plaintiff alleges only that he would “consider purchasing” Oregon Chai’s product again if there were
assurances that the products’ representations were no longer misleading. Compl. ¶ 53. This alone
is not a “real or immediate” threat of injury sufficient to create standing to seek injunctive relief. See
Parks v. Ainsworth Pet Nutrition, LLC, 377 F. Supp. 3d 241, 249 (S.D.N.Y. 2019) (finding plaintiff did
not have standing to seek injunctive relief when he pled only that he would consider purchasing
products if they were reformulated).

    VI.     This Court Does Not Have Personal Jurisdiction Over Out of State Plaintiffs.

Many putative class members—and possibly Plaintiff—do not reside in New York and did not
purchase products there. Oregon Chai is an Oregon corporation, with its principal place of business
in Beloit, WI. The Supreme Court’s recent decision in Bristol-Myers Squibb Co. v. Superior Court,
137 S. Ct. 1773 (2017), precludes any specific personal jurisdiction over Oregon Chai for claims on
behalf of non-New York class members. As pled, there is no clear connection between Mr.
Cosgrove’s claims and Oregon Chai’s contacts with New York. Spratley v. FCA US LLC, No.
317CV0062MADDEP, 2017 WL 4023348, at *7 (N.D.N.Y. Sept. 12, 2017) (dismissing out of state
plaintiffs because there is no connection between those claims and New York). Moreover, this Court
should decline to exercise personal jurisdiction over out-of-state unnamed class members given
there is no connection between those claims and the forum. DeBernardis v. NBTY, Inc., No. 17 C
6125, 2018 WL 461228, at *2 (N.D. Ill. Jan. 18, 2018).

We are available to discuss further during a pre-motion conference.

Respectfully submitted,



Robert B. Wolinsky
Partner
